UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                             _____________________

                                  No. 95-40432
                                Summary Calendar
                             _____________________

                           UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                      versus

                              JOSE MARIA MENDOZA,

                                                            Defendant-Appellant.

          ________________________________________________

            Appeal from the United States District Court
                 for the Southern District of Texas
                          (L-94-CR-191-01)
          ________________________________________________

                         February 8, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jose Maria Mendoza appeals his conviction and sentence for

conspiracy to possess with intent to distribute a controlled

substance,     in   violation    of   21    U.S.C.     §§   846,   841(a)(1),    and

841(b)(1)(A).       He asserts that the evidence was not sufficient to

independently corroborate his confession.                   See United States v.

Ybarra, __ F.3d __, 1195 WL 692990 (5th Cir. 1995) (quoting Smith

v. United States, 348 U.S. 147, 152-53 (1954), for recognition of

general   rule      that   accused    may   not   be    convicted     on   his   own

uncorroborated confession).


*
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     Needless   to   say,   we   will      not   disturb   a   verdict   on

insufficiency of evidence grounds if a reasonable trier of fact

could find that the evidence established guilt beyond a reasonable

doubt.   E.g., United States v. Bell, 678 F.2d 547, 549 (5th Cir.

1982) (en banc), aff'd, 462 U.S. 356 (1983).           We find more than

sufficient evidence to corroborate Mendoza's inculpatory statements

and sufficient evidence from which a reasonable jury could have

concluded that Mendoza conspired to possess cocaine with intent to

distribute.

     Accordingly, we

                                 AFFIRM.




                                 - 2 -